 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN WAYNE BONILLA,                              No. 2:18-cv-1351 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    YVETTE DURANT, Superior Court
      Judge,
15
                         Defendant.
16

17

18                  Plaintiff, a state prisoner proceeding pro se, filed this civil rights action seeking

19   relief under 42 U.S.C. § 1983. On May 25, 2018, the magistrate judge filed findings and

20   recommendations recommending dismissal of the action. Plaintiff filed numerous documents in

21   response to the findings and recommendations, see ECF No. 20, and on July 13, 2018, the court

22   issued an order amending the description of plaintiff’s claim, correcting a typographical error, and

23   otherwise adopting the findings and recommendations and dismissing the action. ECF No. 20.

24   Judgment was entered the same day. ECF No. 21.

25                  Since the July 13, 2018 order was filed, plaintiff has filed three more documents

26   styled as objections, ECF Nos. 22, 23, 26, two requests to proceed in forma pauperis, ECF Nos.

27   24, 25, and a document contending a June 26, 2018 court order is void because the court lacked

28   jurisdiction. ECF No. 26. No order was issued in this action on June 26, 2018.
                                                        1
 1                  None of the documents filed by plaintiff since the date judgment was entered in
 2   this action can or should be construed as a proper post-judgment motion or a notice of appeal.
 3   Accordingly, the documents will be disregarded.
 4                  IT IS SO ORDERED.
 5   DATED: October 16, 2018.
 6

 7                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
